Title: To George Washington from John Hanson, 20 December 1781
From: Hanson, John
To: Washington, George


                        
                            Sir,
                            Philadelphia 20th Dec. 1781.
                        
                        I have the honor to enclose a copy of an Act of Congress of the 19th inst. for your Excellency’s information;
                            and am, with great respect, Sir, Your obedient & very humble Servt
                        
                            John Hanson Presidt

                        
                    